Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.305 Page 1 of 23




                                  THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


    NATHAN MYERS,                                              MEMORANDUM DECISION
                                                               AND ORDER GRANTING IN PART
                               Plaintiff,                      AND DENYING IN PART
                                                               MOTION TO DISMISS
    v.

    ST. GEORGE POLICE DEPARTMENT,                              Case No. 4:20-cv-00113-DN-PK
    et al.,
                                                               District Judge David Nuffer
                               Defendants.                     Magistrate Judge Paul Kohler


            This case arises from a traffic stop of Plaintiff’s vehicle on September 18, 2019. 1 Plaintiff

asserts numerous state law and federal causes of action against Defendants. 2 Defendants include

the City of St. George and St. George Police Department (“Entity Defendants”), various city

officials and police officers (“Individual Defendants”), 3 and a police drug-sniffing dog. 4

Defendants (with the exception of the officer who initiated the traffic stop, Ben Tufuga) seek

dismissal of Plaintiff’s Complaint for failure to state a claim on which relief may be granted. 5

            Because Plaintiff failed to comply with the Governmental Immunity Act of Utah’s notice

of claim requirement 6 prior to initiating this case, subject matter jurisdiction is lacking over




1
    Verified Complaint in Law and Equity (“Complaint”) ¶¶ 5-7 at 2-3, docket no. 3-2, filed Oct. 16, 2020.
2
    Id. ¶¶ 28-83 at 6-15.
3
    Several Individual Defendants are identified in the Complaint as “John Doe” police officers. Id. ¶ 2.C at 2.
4
    Id. ¶ 2 at 1-2.
5
 Motion to Dismiss for Failure to State a Claim (“Motion to Dismiss”), docket no. 28, filed Feb. 17, 2021. The
Motion to Dismiss does not seek dismissal of Plaintiff’s claims against Officer Tufuga. Id. at 2-3. Therefore, this
Memorandum Decision and Order does not address the propriety of Plaintiff’s claims against Officer Tufuga.
6
    Utah Code Ann. § 63G-7-401(2).
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.306 Page 2 of 23




Plaintiff’s state law claims (Counts One through Eight). 7 Plaintiff also fails to allege sufficient

facts to state plausible “personal capacity” federal causes of action (Counts Nine, Eleven, and

Thirteen) 8 against Defendants who were not present and not actually involved in the traffic stop

and search of his vehicle. Plaintiff’s “official capacity” Constitutional violation claims (Counts

Ten and Twelve) 9 fail as a matter of law. Plaintiff’s “official capacity” claim under 42 U.S.C.

§ 1983 (Count Fourteen) 10 is appropriately asserted against only the Entity Defendants and,

regardless, fails to state a plausible claim on which relief may be granted. And Plaintiff cannot

maintain his federal causes of action (Counts Nine through Fourteen) 11 against a police dog.

Therefore, Defendants’ Motion to Dismiss 12 is GRANTED in part.

           However, Plaintiff has alleged sufficient facts to state plausible “personal capacity”

federal causes of action (Counts Nine, Eleven, and Thirteen) 13 against the “John Doe” police

officers who were present and actually involved in the traffic stop and search of his vehicle.

Therefore, Defendants’ Motion to Dismiss 14 is DENIED in part.

           The only remaining causes of action in Plaintiff’s Complaint are those against Officer

Tufuga (Counts One through Fourteen), 15 and the “personal capacity” federal causes of action




7
    Complaint ¶¶ 28-59 at 6-11.
8
    Id. ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
9
    Id. ¶¶ 65-67 at 12, 73-75 at 13.
10
     Id. ¶¶ 81-83 at 14-15.
11
     Id. ¶¶ 60-83 at 11-15.
12
     Docket no. 28, filed Feb. 17, 2021.
13
     Complaint ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
14
     Docket no. 28, filed Feb. 17, 2021.
15
  Complaint ¶¶ 28-83 at 6-15. Plaintiff’s state law claims (Counts One through Eight) and “official capacity”
federal causes of action (Counts Ten, Twelve, and Fourteen) against Officer Tufuga will be the subject of a
subsequent order which will require Plaintiff to show cause as to why the claims should not be dismissed for the
same reasons that Defendants’ Motion to Dismiss is granted in part.



                                                                                                                   2
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.307 Page 3 of 23




(Counts Nine, Eleven, and Thirteen) 16 against the “John Doe” police officers who were present

and actually involved in the traffic stop and search of Plaintiff’s vehicle. 17


Contents
FACTUAL BACKGROUND ......................................................................................................... 3
PROCEDURAL BACKGROUND................................................................................................. 5
DISCUSSION ................................................................................................................................. 8
      Plaintiff’s failure to respond justifies granting Defendants’ Motion to Dismiss ................ 8
      Subject matter jurisdiction is lacking over Plaintiff’s state law claims .............................. 9
      Plaintiff fails to state plausible claims for Constitutional violations against Defendants
                who were not present and not actually involved in the traffic stop and search of
                his vehicle ............................................................................................................. 11
      Plaintiff fails to state plausible claims under 42 U.S.C. § 1983 against Defendants who
                were not present and not actually involved in the traffic stop and search of his
                vehicle ................................................................................................................... 17
                Plaintiff’s “personal capacity” § 1983 claim fails as to Defendants who were not
                            present and not actually involved in the traffic stop and search of his
                            vehicle ....................................................................................................... 18
                Plaintiff’s “official capacity” § 1983 claim is appropriately asserted against only
                            the Entity Defendants and, regardless, fails to state a plausible claim
                            against the Entity Defendants ................................................................... 19
      Plaintiff cannot maintain federal causes of action against K-9 Karly .............................. 21
ORDER ......................................................................................................................................... 22



                                                 FACTUAL BACKGROUND

            On September 18, 2019, Plaintiff was traveling on Interstate 15 from Nevada into Utah. 18

He noticed a road sign near Exit 30 in Utah which stated “drug enforcement area ahead.” 19

Shortly thereafter, Plaintiff was pulled over by St. George City Police Officer Ben Tufuga. 20

Officer Tufuga was part of a unit which is comprised of approximately 20 police officers



16
     Id. ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
17
   In a subsequent order, Plaintiff will be granted leave to file an amended complaint that properly identifies the
“John Doe” officers as defendants.
18
     Id. ¶ 4 at 2.
19
     Id. ¶ 10 at 3.
20
     Id. ¶ 18 at 5.



                                                                                                                                                3
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.308 Page 4 of 23




patrolling the “drug enforcement area.” 21 Officer Tufuga’s stated reason for initiating the stop

was that he observed Plaintiff make an improper lane change. 22 Plaintiff disputes that he

performed an improper lane change. 23

            Upon contacting Plaintiff, Officer Tufuga ordered Plaintiff to exit his vehicle. 24 Officer

Tufuga then spoke with Plaintiff outside the vehicle for “a minute or two.” 25 A K-9 unit then

arrived and a second “John Doe” officer brought out a drug-sniffing dog and proceeded to walk

around the outside of Plaintiff’s vehicle with the dog. 26 The “John Doe” officer allowed the dog

to jump through the open driver-side window into Plaintiff’s vehicle. 27 One of the officers then

informed Plaintiff that the dog had made a general indication for drugs, and that the officers had

probable cause to search Plaintiff’s vehicle. 28 Plaintiff disputes that the dog made an indication

for drugs, and if an indication was made, Plaintiff disputes that it was a reliable indication. 29

            Three or four “John Doe” officers searched Plaintiff’s vehicle for approximately fifteen

minutes. 30 The officers did not find any contraband. 31 Plaintiff was then issued a warning ticket

for improper lane change and released. 32




21
     Id. ¶ 10 at 3.
22
     Id. ¶ 7 at 3.
23
     Id.
24
     Id. ¶ 12 at 3.
25
     Id. ¶ 14 at 4.
26
     Id.
27
     Id.
28
     Id. ¶¶ 15-16 at 4.
29
     Id. ¶¶ 14-15 at 4, 23-24 at 5-6.
30
     Id. ¶ 18 at 5.
31
     Id.
32
     Id.



                                                                                                          4
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.309 Page 5 of 23




                                        PROCEDURAL BACKGROUND

            Plaintiff filed his Complaint in the State of Utah’s Fifth Judicial District Court on

September 17, 2020. 33 The case was removed to the United States District Court for the District

of Utah on October 15, 2020. 34 Subsequently, on February 17, 2021, Defendants filed their

Motion to Dismiss.35

            On February 24, 2021, Plaintiff filed a motion seeking to extend the deadline to amend

pleadings. 36 The basis for the motion was to allow additional time for Plaintiff to properly name

the “John Doe” police officers as defendants and to review case law involving roadblocks. 37 The

motion also acknowledged the filing of Defendants’ Motion to Dismiss and sought time for its

review before Plaintiff would seek leave to amend his Complaint.38 Plaintiff’s motion was

granted and the deadline to amend pleadings was extended to March 19, 2021. 39

            On March 15, 2021, Plaintiff filed another motion seeking to extend the deadline to

amend pleadings. 40 The motion did not mention the pending Motion to Dismiss for which




33
  Notice of Removal of Action Under 28 U.S.C. § 1441(a), (b), (c) – Federal Question and Diversity of Citizenship
¶ 1 at 2, docket no. 2, filed Oct. 15, 2020.
34
     Id.
35
     Docket no. 28, filed Feb. 17, 2021.
36
   Plaintiff’s Motion for Leave to File First Amended Complaint (“Motion for Extension”), docket no. 29, filed Feb.
24, 2021. The parties had previously stipulated to the February 26, 2021 deadline to amend pleadings. Attorneys’
Planning Meeting Report ¶ 3.a. at 4, docket no. 13, filed Nov. 30, 2020; Scheduling Order ¶ 3.a. at 3, docket no. 14,
filed Dec. 1, 2020.
37
     Motion for Extension ¶¶ 2 at 1, 4 at 2.
38
     Id. ¶ 3 at 2.
39
     Order Granting Motion for Extension of Time to Amend Complaint, docket no. 30, filed Mar. 1, 2021.
40
     Motion to Extend Time to File Plaintiff’s First Amended Complaint, docket no. 31, filed Mar. 15, 2021.



                                                                                                                    5
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.310 Page 6 of 23




Plaintiff’s response deadline was March 17, 2021. 41 The motion was granted and the deadline to

amend pleadings was extended to March 26, 2021. 42

           On March 17, 2021, Plaintiff’s deadline to respond to the Motion to Dismiss passed

without Plaintiff filing a response or requesting an extension of the deadline. Defendants then

filed a request to submit for decision regarding the Motion to Dismiss on March 19, 2021. 43

           On March 26, 2021, Plaintiff again filed a motion seeking to extend the deadline to

amend pleadings. 44 The motion did not mention Defendants’ Motion to Dismiss. The motion was

not ruled on. Instead, on March 31, 2021, an order entered which acknowledged the filing of

Plaintiff’s motion but stated “Plaintiff is failing to engage in the just, speedy, and inexpensive

determination of this action.” 45 The order directed Defendants to prepare and file by April 14,

2021, a proposed memorandum decision and order granting the Motion to Dismiss. 46

           Plaintiff subsequently filed two additional motions seeking to extend the deadline to

amend pleadings on April 2, 2021, 47 and on April 9, 2021. 48 The motions did not mention the

Motion to Dismiss, nor did they acknowledge the order from March 31, 2021. The motions were

not ruled on due to the impending filing of Defendants’ proposed memorandum decision and

order granting the Motion to Dismiss.




41
     DUCivR 7-1(b)(3)(A).
42
  Order Granting Motion for Extension of Time to File Motion to Amend Complaint (“Second Order Extending
Time”), docket no. 32, filed Mar. 16, 2021.
43
     Request to Submit for Decision, docket no. 33, filed Mar. 19, 2021.
44
     Plaintiff’s Second Motion to Extend Time to File First Amended Complaint, docket no. 34, filed Mar. 26, 2021.
45
     Docket Text Order, docket no. 35, filed Mar. 31, 2021.
46
     Id.
47
     Plaintiff’s Third Motion to Extend Time to File First Amended Complaint, docket no. 37, filed Apr. 2, 2021.
48
     Plaintiff’s Request to File Finished First Amended Complaint Next Week, docket no. 38, filed Apr. 9, 2021.



                                                                                                                     6
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.311 Page 7 of 23




           On April 13, 2021, Plaintiff filed a motion seeking leave to amend his Complaint. 49 The

motion was filed 18 days after the extended deadline to amend pleadings, 50 and one day prior to

Defendants’ deadline to file a proposed memorandum decision and order granting the Motion to

Dismiss. 51 The motion did not acknowledge that it was filed after the deadline to amend

pleadings, nor did it mention Defendants’ Motion to Dismiss. The motion also failed to comply

with local rule DUCivR 15-1(a)(2). 52

           On April 14, 2021, Defendants filed a proposed memorandum decision and order

granting the Motion to Dismiss.53 One week later, on April 21, 2021, Plaintiff filed a motion

seeking leave to file a motion strike the Motion to Dismiss, or alternatively to permit a late

response. 54 Plaintiff’s motion was denied because Plaintiff’s stated basis for not timely

responding was unreasonable and contrary to the clear record in the case. 55 Plaintiff also failed to

provide a sufficient factual or legal justification to strike the Motion to Dismiss or explain how a

late response was justified or would substantively affect the disposition of the Motion to

Dismiss. 56




49
     Plaintiff’s Motion for Leave to File First Amended Complaint Instanter, docket no. 40, filed Apr. 13, 2021.
50
     Second Order Extending Time at 2.
51
     Docket Text Order.
52
  The propriety of Plaintiff’s Motion for Leave to File First Amended Complaint Instanter will be addressed in a
separate memorandum decision and order.
53
     Proposed Memorandum Decision and Order Granting Motion to Dismiss, docket no. 41, filed Apr. 14, 2021.
54
  Plaintiff’s Motion to Allow Instanter Late Filed Motion to Strike Defendants’ Motion to Dismiss to Stand
(“Motion for Leave to File Motion to Strike”), docket no. 45, filed Apr. 21, 2021.
55
  Memorandum Decision and Order Denying Motion for Leave to File Motion to Strike, docket no. 54, filed July
26, 2021.
56
     Id.



                                                                                                                   7
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.312 Page 8 of 23




                                                    DISCUSSION

           Dismissal is appropriate under FED. R. CIV. P. 12(b)(6) when the complaint, standing

alone, is legally insufficient to state a claim on which relief may be granted. 57 Each cause of

action must be supported by sufficient, well-pleaded facts to be plausible on its face. 58 In

reviewing the complaint, factual allegations are accepted as true and reasonable inferences are

drawn in a light most favorable to the plaintiff. 59 However, “assertions devoid of factual

allegations” that are nothing more than “conclusory” or “formulaic recitation” of the law are

disregarded. 60 “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 61

           Plaintiff’s failure to respond justifies granting Defendants’ Motion to Dismiss

           As an initial matter, local rule DUCivR 7-1(d) provides that “[f]ailure to respond timely

to a motion . . . may result in the court’s granting the motion without further notice.” 62

           The record reflects that despite Plaintiff’s awareness of the case’s docket 63 and the filing

of Defendants’ Motion to Dismiss, 64 he did not timely file a response to the Motion to Dismiss.65




57
     FED. R. CIV. P. 12(b)(6); Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
58
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
59
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
60
     Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
61
     Sullivan v. Univ. of Kansas Hosp. Auth., 844 Fed. App’x 43, 47 (10th Cir. 2021).
62
     DUCivR 7-1(d).
63
  Plaintiff contacted the Clerk’s Office to inform them that he had not received email notifications of court filings.
Remark, docket no. 44, filed Apr. 21, 2021. But Plaintiff confirmed with the Clerk that his associate had been
receiving the email notifications. Id.
64
     Motion for Extension ¶ 3 at 2.
65
     DUCivR 7-1(b)(3)(A).



                                                                                                                         8
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.313 Page 9 of 23




He also did not seek extension of the deadline to respond until after the deadline had passed 66

and after Defendants were directed to (and did) file a proposed memorandum decision and order

granting the Motion to Dismiss.67 And Plaintiff provided no reasonable basis for his failure to

timely respond, and no sufficient factual or legal justification explaining how a late response

would affect the disposition of the Motion to Dismiss. 68

            On this record, Plaintiff’s failure to respond to Defendants’ Motion to Dismiss is a

sufficient justification for granting the Motion to Dismiss. Nevertheless, it is appropriate to

address the propriety of Plaintiff’s claims given his pro se status; 69 the complexities of the case

(which involves numerous claims against numerous defendants); and that the case will persist

against Officer Tufuga regardless of the disposition of the Motion to Dismiss.

                 Subject matter jurisdiction is lacking over Plaintiff’s state law claims

            Plaintiff asserts eight state law claims against Defendants: Counts One and Two for

violation of the Utah Roadblock Statute; 70 Counts Three and Four for violation of the Utah Body

Camera Statue; 71 Counts Five and Six for violation of the Utah Constitution (Search and

Seizures, Due Process); 72 and Counts Seven and Eight for violation of the Utah Constitution

(Equal Protection, Uniformity of Laws). 73 Subject matter jurisdiction is lacking over these

claims.



66
     Motion for Leave to File Motion to Strike.
67
     Docket Text Order; Proposed Memorandum Decision and Order Granting Motion to Dismiss.
68
     Memorandum Decision and Order Denying Motion for Leave to File Motion to Strike.
69
  While Plaintiff is appearing pro se in this case, he asserts that he has been a licensed attorney for approximately
35 years. Motion for Leave to File Motion to Strike ¶ 11 at 3.
70
     Complaint ¶¶ 28-35 at 6-8.
71
     Id. ¶¶ 36-43 at 8-9.
72
     Id. ¶¶ 44-51 at 9-10.
73
     Id. ¶¶ 52-59 at 10-11.



                                                                                                                        9
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.314 Page 10 of 23




           Under the Governmental Immunity Act of Utah (“UGIA”),

           Any person having a claim against a governmental entity, or against the
           governmental entity’s employee for an act or omission occurring during the
           performance of the employee’s duties, within the scope of employment, or under
           color of authority shall file a written notice of claim with the entity before
           maintaining an action, regardless of whether or not the function giving rise to the
           claim is characterized as governmental. 74

“Compliance with the UGIA[‘s notice of claim requirement] is a prerequisite to vesting a district

court with subject matter jurisdiction over claims against governmental entities [and employees

of governmental entities].” 75

           Defendants argue that dismissal of Plaintiff’s state law claims is appropriate because

Plaintiff failed to serve a notice of claim prior to initiating this case. 76 Plaintiff did not plead that

he complied with the UGIA’s notice of claim requirement in his Complaint and did not respond

to Defendants’ argument. However, Plaintiff has filed a notice indicating that he served a notice

of claim under the UGIA on the City of St. George and Washington County on May 3, 2021. 77

The service of this notice of claim occurred approximately seven and a half months after Plaintiff

initiated this case.

           Because the record reflects that Plaintiff failed to serve any Defendant with a written

notice of claim under the UGIA before initiating this case, subject matter jurisdiction is lacking

over Plaintiff’s state law claims. Therefore, Plaintiff’s state law claims (Counts One through

Eight) 78 are dismissed without prejudice as to the moving Defendants.



74
     Utah Code Ann. § 63G-7-401(2).
75
     Amundsen v. Univ. of Utah, 448 P.3d 1224, 1229 (Utah 2019) (internal quotations and punctuation omitted).
76
     Motion to Dismiss at 6.
77
  Plaintiff’s Notice to the Court of Plaintiff’s Notice of Claim Filing, docket no. 50, filed May 3, 2021. Plaintiff’s
proposed amended complaint also includes an allegation affirmatively stating that Plaintiff did not serve a notice of
claim prior to initiating this case. [Proposed] Verified Complaint in Law and Equity ¶ 98 at 18, filed Apr. 13, 2021.
78
     Complaint ¶¶ 28-59 at 6-11.



                                                                                                                     10
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.315 Page 11 of 23




            However, the UGIA’s protections, including the notice of claim requirement, do not

apply to Plaintiff’s causes of action seeking vindication of federal rights (Counts Nine through

Fourteen). 79 Therefore, the sufficiency of the Complaint’s allegations to state plausible federal

causes of action against Defendants must be addressed.

                   Plaintiff fails to state plausible claims for Constitutional violations
                   against Defendants who were not present and not actually involved
                                 in the traffic stop and search of his vehicle

            Plaintiff asserts four claims for violation of the United States Constitution against

Defendants: Counts Nine and Ten for violation of the Fourth Amendment’s right against

unreasonable searches; 80 and Counts Eleven and Twelve for violation of the Fifth and Fourteenth

Amendments’ rights to equal protection and due process. 81 Plaintiff’s allegations regarding these

claims are insufficient to state plausible claims for relief against Defendants who were not

present and not actually involved in the traffic stop and search of Plaintiff’s vehicle.

            In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 82 the Supreme

Court held that “violation of [the Fourth Amendment] by a federal agent acting under color

of . . . authority gives rise to a cause of action for damages consequent upon [the agent’s]

unconstitutional conduct.” 83 “In the decade following Bivens, [the Supreme Court] recognized an

implied damages remedy [against federal officers] under the Due Process Clause of the Fifth




79
   Felder v. Casey, 487 U.S. 131, 147, 151 (1988); Rosa v. Cantrell, 705 F.2d 1208, 1221 (10th Cir. 1982); Jenkins
v. Utah Cty. Jail, No. 2:11-cv-00761-RJS, 2015 WL 164194, *19 (D. Utah Jan. 13, 2015); Four Star Ranch, Inc. v.
Cooper, No. 2:08-cv-00394-TS, 2010 WL 3489567, *8 (D. Utah Sept. 2, 2010); Hatch v. Boulder Town Council,
No. 2:01-cv-00071-PGC, 2007 WL 2985001, *13 (D. Utah 2007).
80
     Complaint ¶¶ 60-67 at 11-12.
81
     Id. ¶¶ 68-75 at 12-13.
82
     403 U.S. 388 (1971).
83
     Id. at 389.



                                                                                                                 11
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.316 Page 12 of 23




Amendment, and the Cruel and Unusual Punishments Claus of the Eighth Amendment.” 84

However, the Supreme Court has since “consistently refused to extend Bivens liability to any

new context or new category of defendants.” 85 And in Correctional Servs. Corp. v. Malesko, the

Supreme Court made clear that “the purpose of Bivens [liability] is to deter individual federal

officers from committing constitutional violations.” 86 Bivens liability does not extend to the

officer’s employer or to governmental agencies and entities. 87

            The Complaint broadly alleges that Defendants “were acting under authority and/or color

of state law” 88 and engaged in “an intentional ‘catch and release’ roving roadblock program” 89

for the purpose of “combating general crime (drug enforcement).” 90 The Complaint further

alleges that Defendants erected a sign on Interstate 15 stating “drug enforcement area ahead;” 91

used a scanner “to track, follow, stalk, or otherwise investigate [Plaintiff]’s vehicle prior to it[]

being stopped;” 92 “pretextually” stopped Plaintiff’s vehicle based on an asserted traffic

violation; 93 and per policy, had prearranged for a drug-sniffing dog to arrive at the scene. 94

However, the Complaint is conclusory regarding Defendants conduct in relation to these




84
  Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 67 (2001) (internal citations omitted) (citing Davis v.
Passman, 442 U.S. 228 (1979); Carlson v. Green, 446 U.S. 14 (1980)).
85
     Id. at 68.
86
     Id. at 70.
87
     Id. at 69-72.
88
     Complaint ¶ 2 at 1-2.
89
     Id. ¶¶ 11 at 3, 20 at 5.
90
     Id. ¶¶ 7, 11 at 3.
91
     Id. ¶¶ 10 at 3, 21 at 5.
92
     Id. ¶ 6 at 3.
93
     Id. ¶ 7 at 3.
94
     Id. ¶ 13 at 3.



                                                                                                               12
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.317 Page 13 of 23




allegations; it contains no factual allegations regarding how each Defendant was involved in the

alleged “program.”

            The Complaint contains no allegations attributing any act or omission of Defendants to

the traffic stop from which Plaintiff’s claims arise (with exception to allegations regarding

Officer Tufuga and certain “John Doe” police officers). The fact that the Entity Defendants are

the employers of the officers that stopped and searched Plaintiff’s vehicle, and that the Individual

Defendants are officials and employees of the Entity Defendants, is not sufficient to create a

reasonable inference that these Defendants had any involvement in the Constitutional violations

Plaintiff alleges.

            The broader systemic Constitutional violations Plaintiff alleges are also deficient on a

more fundamental level. Plaintiff characterizes the alleged “program” as a “‘catch and release’

roving roadblock.” 95 But the Complaint does not allege facts to support this characterization. At

most, the Complaint includes factual allegations that a program or policy existed for officers to

use a scanner to check license plates for possible infractions and to have a K-9 unit readily

available to perform a sniff of vehicles that are stopped for such infractions or observed traffic

violations within the “drug enforcement area.”

            These allegations are not sufficient to suggest that the program or policy is violative of a

Constitutional right: A traffic stop may be initiated when an officer observes a traffic violation

regardless of whether the officer had other subjective motives for stopping the vehicle. 96 And a

K-9 sniff of a stopped vehicle is constitutionally permissible, even without a reasonable

articulable suspicion that the vehicle contains contraband, so long as the sniff does not prolong


95
     Id. ¶¶ 11 at 3, 20 at 5.
96
   United States v. Hunnicutt, 135 F.3d 1345, 1348 (10th Cir. 1998) (citing Whren v. United States, 517 U.S. 806,
810-19 (1996)).



                                                                                                                    13
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.318 Page 14 of 23




the stop beyond the time reasonably required to complete the stop’s mission. 97 “Beyond

determining whether to issue a traffic ticket, an officer’s mission includes ordinary inquiries

incident to the traffic stop.” 98 Typically, such inquiries involve asking questions about the

driver’s travel plans and “checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s registration and proof of

insurance.” 99

            Plaintiff speculates that he was targeted for selective enforcement because he was an

out-of-state traveler. 100 Plaintiff also speculates that the “drug enforcement area ahead” road sign

entraps travelers to engage in criminal conduct by encouraging them to leave the road in an effort

to avoid the “roving road stop.” 101 Plaintiff further speculates that Defendants’ conduct subjected

travelers to “racial discrimination.” 102 And Plaintiff speculates that any traffic stop under the

alleged program would subject the driver to increased scrutiny and detainment. 103 However, the

Complaint contains no factual allegations to support this speculation.

            Plaintiff disputes that he made an improper lane change and that the K-9 made an

indication for drugs when sniffing his vehicle. 104 If Officer Tufuga did not observe (or

reasonably believe that he had observed) the traffic violation or if the K-9 did not indicate for

drugs, then the stop and subsequent search of Plaintiff’s vehicle may have violated Plaintiff’s




97
     Rodriguez v. United States, 575 U.S. 348, 357 (2015).
98
     Id. at 355 (internal quotations omitted).
99
     Id.
100
      Complaint ¶¶ 7 at 3, 25 at 6.
101
      Id. ¶¶ 21-22 at 5, 30 at 7.
102
      Id. ¶ 27 at 6.
103
      Id. ¶ 20 at 5.
104
      Id. ¶¶ 7 at 3, 14-15 at 4.



                                                                                                     14
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.319 Page 15 of 23




Constitutional rights. For this reason, the Complaint’s factual allegations are sufficient to state

plausible “personal capacity” claims for violations of Plaintiff’s Constitutional rights against

Officer Tufuga and those “John Doe” officers who were present and actually involved in the

traffic stop and search of Plaintiff’s vehicle.

            But Plaintiff does not allege any facts to support a reasonable inference that the alleged

program or policy (or any of the other Defendants) had anything to do with Officer Tufuga’s

basis for initiating the traffic stop or whether the K-9 indicated on Plaintiff’s vehicle. And

Plaintiff does not allege sufficient facts to allow reasonable inference that the duration of the

traffic stop was extended by the K-9 sniff. Plaintiff alleges that the K-9 unit arrived and began

the vehicle sniff within one to two minutes of the stop’s initiation. 105 No other facts are alleged

about the time that elapsed prior to the K-9’s indication or how that time related to or impacted

Officer Tufuga’s handling of the stop’s mission regarding the improper lane change violation.

Therefore, Plaintiff fails to allege sufficient facts to state plausible claims for Constitutional

violations against Defendants who were not present or actually involved in the stop and search of

his vehicle.

            Additionally, “[p]ersonal-capacity suits seek to impose personal liability upon a

government official for actions [the official] takes under color of state law.” 106 Official-capacity

suits, in contrast, are the appropriate mechanism for seeking liability of a governmental entity. 107

Thus, to the extent that Plaintiff’s “personal capacity” Constitutional violation claims are

asserted against the Entity Defendants, the claim fails to state a plausible claim for relief.




105
      Id. ¶ 14 at 4.
106
      Graham, 473 U.S. at 165.
107
      Id. at 165-66.



                                                                                                         15
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.320 Page 16 of 23




            Plaintiff’s “official capacity” Constitutional violation claims (Counts Ten and Twelve) 108

also independently fail to state a claim on which relief may be granted. Claims against

individuals in their official capacity “represent only another way of pleading an action against an

entity of which an officer is an agent.” 109 “When a governmental official is sued in [both] official

and individual capacities for acts performed in each capacity, those acts are treated as the

transactions of two different legal personages.” 110 “[A] person sued in [an] official capacity has

no stake, as an individual, in the outcome of the litigation.” 111 Rather, “an official-capacity suit

is, in all respects other than name, to be treated as a suit against the entity.” 112

            Because “official capacity” claims are maintained as a matter of law against the official’s

employer, and because Bivens liability does not extend to the employer, agencies, or the

government, 113 Plaintiff’s “official capacity” claims for Constitutional violations fail to state a

claim as a matter of law.

            Therefore, Plaintiff fails to state plausible claims for violation of the United States

Constitution against Defendants who were not present and not actually involved in the traffic

stop and search of Plaintiff’s vehicle. Plaintiff’s “personal capacity” Constitutional violation

claims (Counts Nine and Eleven) 114 are dismissed without prejudice as to the Individual

Defendants who were not present and not actually involved in the traffic stop and search of



108
      Complaint ¶¶ 65-67 at 12, 73-75 at 13.
  Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citing Monell v. New York City Dept. of Social Servs., 436 U.S.
109

658, 690, n.55 (1978)).
  Johnson v. Bd. of Cty. Comm'rs for Cty. of Fremont, 85 F.3d 489, 493 (10th Cir. 1996) (internal citation and
110

quotation omitted).
111
      Id.
112
      Graham, 473 U.S. at 166.
113
      Malesko, 534 U.S. at 69-72.
114
      Complaint ¶¶ 60-64 at 11-12, 68-72 at 12-13.



                                                                                                                 16
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.321 Page 17 of 23




Plaintiff’s vehicle. The claims are dismissed with prejudice as to the Entity Defendants.

However, Defendants’ Motion to Dismiss 115 is DENIED as to Plaintiff’s “personal capacity”

Constitutional violation claims (Counts Nine and Eleven) 116 against the “John Doe” police

officers who were present and actually involved in the traffic stop and search of Plaintiff’s

vehicle. Plaintiff’s “official capacity” Constitutional violation claims (Counts Ten and

Twelve) 117 are dismissed with prejudice.

                      Plaintiff fails to state plausible claims under 42 U.S.C. § 1983
                   against Defendants who were not present and not actually involved
                                 in the traffic stop and search of his vehicle

            The last two causes of action in Plaintiff’s Complaint are “personal capacity” and

“official capacity” claims under 42 U.S.C. § 1983 (Counts Thirteen and Fourteen). 118 “In § 1983

cases, defendants often include the government agency and a number of government actors sued

in their individual capacities.” 119 “Therefore, it is particularly important in such circumstances

that the complaint make clear exactly who is alleged to have done what to whom, to provide each

individual with fair notice as to the basis of the claims against him or her, as distinguished from

collective allegations against the [governmental entity].” 120 Plaintiff’s factual allegations are

insufficient to state plausible claims for relief under § 1983 against Defendants who were not

present and actually involved in the traffic stop and search of Plaintiff’s vehicle.




115
      Docket no. 28, filed Feb. 17, 2021.
116
      Complaint ¶¶ 60-64 at 11-12, 68-72 at 12-13.
117
      Id. ¶¶ 65-67 at 12, 73-75 at 13.
118
      Id. ¶¶ 76-83 at 13-15.
119
      Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008).
120
      Id. at 1250 (emphasis in original).



                                                                                                      17
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.322 Page 18 of 23




Plaintiff’s “personal capacity” § 1983 claim fails as to Defendants who were not present
and not actually involved in the traffic stop and search of his vehicle

            “[T]o establish personal liability in a § 1983 action, it is enough to show that the official,

acting under color of state law, caused the deprivation of a federal right.” 121 Supervisors may

also be held personally liable under § 1983 if “(1) the defendant promulgated, created,

implemented or possessed personal responsibility for the continued operation of a policy that

(2) caused the complained of constitutional harm, and (3) acted with the state of mind required to

establish the alleged constitutional violation.”122 But ultimately, “[i]ndividual liability under

§ 1983 must be based on personal involvement in the alleged constitutional violation.” 123

            For those “John Doe” police officers who were present and actually involved in the

traffic stop and search of Plaintiff’s vehicle, the Complaint alleges sufficient facts to state a

plausible “personal capacity” § 1983 claim. However, as discussed, 124 for Defendants who were

not present and not actually involved in the traffic stop and search of Plaintiff’s vehicle, the

Complaint fails to allege sufficient facts that Defendants deprived Plaintiff of a federal right. The

Complaint contains no factual allegations suggesting that these Defendants had any personal

involvement in the Constitutional violations Plaintiff alleges. Nor are the Complaint’s factual

allegations sufficient to support a reasonable inference that these Defendants were personally

involved in the alleged Constitutional violations. The Complaint also fails to include factual

allegations demonstrating a policy that was promulgated, created, or implemented by any

Defendant in a supervisory role which caused the alleged Constitutional harm.




121
      Graham, 473 U.S. at 166 (emphasis in original).
122
      Wilson v. Montano, 715 F.3d 847, 856 (internal quotations omitted).
123
      Id. at 854 (internal quotations omitted).
124
      Supra Discussion at 11-17.



                                                                                                        18
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.323 Page 19 of 23




            Additionally, “[p]ersonal-capacity suits seek to impose personal liability upon a

government official for actions [the official] takes under color of state law.” 125 Official-capacity

suits, in contrast, are the appropriate mechanism for seeking liability of a governmental entity. 126

Thus, to the extent that Plaintiff’s “personal capacity” § 1983 claim is asserted against the Entity

Defendants, the claim fails to state a plausible claim for relief.

            Therefore, Plaintiff fails to allege a plausible “personal capacity” § 1983 claim against

Defendants who were not present and not actually involved in the traffic stop and search of

Plaintiff’s vehicle. Plaintiff’s “personal capacity” § 1983 claim (Count Thirteen) 127 is dismissed

without prejudice as to Defendants who were not present and not actually involved in the traffic

stop and search of Plaintiff’s vehicle. However, Defendants’ Motion to Dismiss 128 is DENIED as

to Plaintiff’s “personal capacity” § 1983 claim against the “John Doe” police officers who were

present and actually involved in the traffic stop and search of Plaintiff’s vehicle.

Plaintiff’s “official capacity” § 1983 claim is appropriately asserted against only the Entity
Defendants and, regardless, fails to state a plausible claim against the Entity Defendants

            As discussed, 129 claims against individual defendants in their official capacity “represent

only another way of pleading an action against an entity of which an officer is an agent.” 130

“[A]n official-capacity suit is, in all respects other than name, to be treated as a suit against the

entity.” 131 Because Plaintiff asserts his “official capacity” § 1983 claim against the Entity

Defendants and the Individual Defendants (who are officials and employees of the Entity


125
      Graham, 473 U.S. at 165.
126
      Id. at 165-66.
127
      Complaint ¶¶ 76-80 at 13-14.
128
      Docket no. 28, filed Feb. 17, 2021.
129
      Supra Discussion at 15-16.
130
      Graham, 473 U.S. at 165 (citing Monell, 436 U.S. at 690, n.55).
131
      Id. at 166.



                                                                                                        19
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.324 Page 20 of 23




Defendants), 132 the claim against the Individual Defendants is duplicative. The Entity

Defendants are the claim’s only true parties in interest. Therefore, the claim 133 is DISMISSED

without prejudice as against the Individual Defendants.

            Regarding municipality liability under § 1983, “a local government may not be sued

under § 1983 for an injury inflicted solely by its employees or agents.” 134 And “[a] municipality

cannot be held liable under § 1983 on a respondeat superior theory.” 135 Rather, to state a

plausible claim against a governmental entity under § 1983, a plaintiff must allege “a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by [the entity’s]

officers” which causes a violation of a constitutional right. 136

            The types of governmental policy or custom that may lead to municipality liability under

§ 1983 include:

            (1) a formal regulation or policy statement; (2) an informal custom amounting to a
            widespread practice that, although not authorized by written law or express
            municipal policy, is so permanent and well settled as to constitute a custom or
            usage with the force of law; (3) the decisions of employees with final
            policymaking authority; (4) the ratification by such final policymakers of the
            decisions—and the basis for them—of subordinates to whom authority was
            delegated subject to these policymakers’ review and approval; or (5) the failure to
            adequately train or supervise employees, so long as that failure results from
            deliberate indifference to the injuries that may be caused. 137




132
      Complaint ¶¶ 81-83 at 14-15.
133
      Id.
134
      Monell, 436 U.S. at 694.
135
      Id. at 691.
136
      Id. at 690.
137
      Waller v. City and Cty. Of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019) (internal quotations omitted).



                                                                                                               20
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.325 Page 21 of 23




The plaintiff must also allege facts showing a “direct causal link between the policy or custom

and the injury alleged.” 138 And “rigorous standards of culpability and causation must be applied

to ensure that the municipality is not held liable solely for the actions of its employee.” 139

            Plaintiff does not attempt to allege the facts necessary to state a plausible “official

capacity” § 1983 claim against the Entity Defendants. The Complaint does not contain factual

allegations of a policy or custom sufficient to permit municipality liability under § 1983. The

Complaint does not contain sufficient factual allegations to suggest that the Entity Defendants’

alleged “program” caused a deprivation of Plaintiff’s Constitutional rights. 140 And the Complaint

does not contain factual allegations that the Entity Defendants failed to adequately train or

supervise their officials and employees.

            Therefore, Plaintiff fails to state a plausible “official capacity” § 1983 claim. Plaintiff’s

“official capacity” § 1983 claim (Count Fourteen) 141 is dismissed without prejudice.

                   Plaintiff cannot maintain federal causes of action against K-9 Karly

            Finally, Plaintiff’s Complaint names a police drug-sniffing dog, K-9 Karly, as a

Defendant. 142 K-9 Karly is not a “person” for purposes of liability under § 1983, 143 and lacks the

capacity to be sued. The appropriate parties in interest for the acts of K-9 Karly are the dog’s

owner and handler. Because the law does not recognize claims against K-9 Karly, Plaintiff’s




138
      Id. at 1284 (internal quotations omitted).
139
      Id. (quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 405 (1997)).
140
      Supra Discussion at 11-17.
141
      Complaint ¶¶ 81-83 at 14-15.
142
      Id. ¶ 2.C at 3.
143
      Dye v. Wargo, 253 F.3d 296, 299-300 (7th Cir. 2001).



                                                                                                            21
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.326 Page 22 of 23




federal causes of action (Counts Nine through Fourteen) 144 are DISMISSED with prejudice as to

K-9 Karly.

                                                        ORDER

            IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss 145 is GRANTED in part

as follows:

            1.       Plaintiff’s state law claims (Counts One through Eight) 146 are DISMISSED

without prejudice as to the moving Defendants, which includes all Defendants other than Officer

Ben Tufuga;

            2.       Plaintiff’s “personal capacity” federal causes of action (Counts Nine, Eleven, and

Thirteen) 147 are DISMISSED without prejudice as to the Individual Defendants who were not

present and actually involved in the traffic stop and search of Plaintiff’s vehicle;

            3.       Plaintiff’s “personal capacity” federal causes of action (Counts Nine, Eleven, and

Thirteen) 148 are DISMISSED with prejudice as to the Entity Defendants;

            4.       Plaintiff’s “official capacity” Constitutional violation claims (Counts Ten and

Twelve) 149 are DISMISSED with prejudice as to the moving Defendants, which includes all

Defendants other than Officer Ben Tufuga;




144
      Complaint ¶¶ 60-83 at 11-15.
145
      Docket no. 28, filed Feb. 17, 2021.
146
      Complaint ¶¶ 28-59 at 6-11.
147
      Id. ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
148
      Id. ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
149
      Id. ¶¶ 65-67 at 12, 73-75 at 13.



                                                                                                       22
Case 4:20-cv-00113-DN-PK Document 56 Filed 09/13/21 PageID.327 Page 23 of 23




            5.       Plaintiff’s “official capacity” § 1983 claim (Count Fourteen) 150 is DISMISSED

without prejudice as to the moving Defendants, which includes all Defendants other than Officer

Ben Tufuga; and

            6.       Plaintiff’s federal causes of action (Counts Nine through Fourteen) 151 are

DISMISSED with prejudice as to K-9 Karly.

            IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss 152 is DENIED in part

as to Plaintiff’s “personal capacity” federal causes of action (Counts Nine, Eleven, and

Thirteen) 153 against the “John Doe” police officers who were present and actually involved in the

traffic stop and search of Plaintiff’s vehicle.

            THEREFORE, the only remaining claims in Plaintiff’s Complaint are those against

Officer Ben Tufuga (Counts One through Fourteen), 154 and the “personal capacity” federal

causes of action (Counts Nine, Eleven, and Thirteen) 155 against the “John Doe” police officers

who were present and actually involved in the traffic stop and search of Plaintiff’s vehicle. 156

            Signed September 13, 2021.
                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge

150
      Id. ¶¶ 81-83 at 14-15.
151
      Id. ¶¶ 60-83 at 11-15.
152
      Docket no. 28, filed Feb. 17, 2021.
153
      Complaint ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
154
   Id. ¶¶ 28-83 at 6-15. Plaintiff’s state law claims (Counts One through Eight) and “official capacity” federal
causes of action (Counts Ten, Twelve, and Fourteen) against Officer Tufuga will be the subject of a subsequent
order which will require Plaintiff to show cause as to why the claims should not be dismissed for the same reasons
that Defendants’ Motion to Dismiss is granted in part.
155
      Id. ¶¶ 60-64 at 11-12, 68-72 at 12-13, 76-80 at 13-14.
156
    In a subsequent order, Plaintiff will be granted leave to file an amended complaint that properly identifies these
“John Doe” police officers as defendants.



                                                                                                                         23
